DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.C., the father,
                                 Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                              No. 4D17-3114

                          [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lester Langer, Senior Judge, Judge; L.T. Case No. 2015-
1281DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Denise E. Kistner of the Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for F.V.

  Marynelle Hardee, Gainesville, and David Krupski, Sanford, for
Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.